Citation Nr: 0926576	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Validity of the amount of indebtedness due to overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This issue, and the issue of the propriety of the 
reduction of disability compensation benefits due to 
incarceration, were the subject of an April 2007 Board 
decision.  At that time, the reduction of the Veteran's 
benefits due to incarceration was found to be proper, but the 
issue of the validity of the amount of indebtedness was 
remanded so that an accurate accounting of the Veteran's 
overpayment and recoupment could be created.  As such, the 
above issue was remanded for further development, and, that 
development having been completed, this claim now returns 
before the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in April 2007, the issue of the validity of 
the amount of the Veteran's indebtedness due to overpayment 
of disability compensation benefits was remanded, in order 
that an accurate statement could be created of how much the 
Veteran originally owed, and how much had already been 
paid/credited to his account.  The evidence shows that the 
Veteran's monthly compensation benefit had been retroactively 
reduced to 10 percent, effective January 24, 2004, due to his 
incarceration.  This reduction resulted in a substantial 
overpayment to the Veteran, and the entirety of the Veteran's 
monthly 10 percent disability check was being withheld in 
order to repay this debt.

Upon remand, several statements were generated which show the 
amount of the Veteran's original overpayment balance, and the 
amount that has been withheld every month to recoup that 
overpayment.  That monthly amount has remained unchanged 
since 2004, at a rate of $106.00.  However, as the Veteran's 
representative pointed out in his July 2009 informal hearing 
presentation, the dollar amount of the Veteran's 10 percent 
compensation rate has increased several times from 2004 to 
the present, due to cost of living increases, but there is no 
indication that the Veteran was credited with this increased 
rate of withholding.  As the Veteran's representative has 
noted, the 10 percent level of benefits was increased, by 
38 U.S.C.A. § 1114, to $108 in December 2004, $112 in 2005, 
$115 in 2006, $117 in 2007, and $123 in 2008.  The paid and 
due statements in the claims file only show that the Veteran 
was credited at the $106 rate per month for this entire time 
period.  In fact, a deferred rating decision of March 2008 
also noted that the 10 percent rating amount had not been 
adjusted to reflect legislative increases.  However, there is 
no evidence in the claims file to show that the amount held 
for recoupment for the Veteran's overpayment was ever 
calculated properly, based on the accurate 10 percent level 
of benefits as it should have been adjusted yearly.

As such, the Board finds that it must again remand this 
issue, so that the amount of the Veteran's indebtedness may 
be recalculated, taking into account the proper rate of 10 
percent withholding.  The Board regrets the additional delay 
in adjudication of the Veteran's claim that a further remand 
will entail, however, it is necessary to ensure that the 
Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Have the RO conduct an additional 
audit of the Veteran's VA disability 
compensation benefits from November 25, 
2003, to the present.  This audit must 
provide detailed information on what 
monthly VA compensation benefits were paid 
to the Veteran, how the overpayment was 
created, the original amount of the 
overpayment, and the monthly decrease in 
the original overpayment amount due to the 
monthly recoupment.  The RO MUST 
accurately calculate what the Veteran's 
monthly VA compensation benefits would 
have been during the recoupment period 
using the correct amount the Veteran would 
have been entitled to each month, 
considering the properly yearly value as 
set by 38 U.S.C.A. § 1114.

2.  The RO must then provide the Veteran 
and his representative an audit of this 
account in writing, which clearly shows 
the calculation of the overpayment and the 
recoupment.  The audit and accompanying 
letter must clearly explain to the Veteran 
the creation of the entire amount of the 
overpayment assessed against him.  He must 
be provided an appropriate opportunity to 
respond.

3.  After completing the above action, and 
any other development which may be 
indicated by a response received as a 
consequence of the actions taken in the 
paragraph above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

